Judgment, Supreme Court, New York County, rendered on October 12, 1972, upon defendant’s plea of guilty, unanimously reversed, on the law, and case remitted to the Criminal Term of the Supreme Court, New York County, for resentencing. The sentencing court did not grant defendant an opportunity to be heard before sentencing as required by GPL 380.50. Failure to do so constitutes error necessitating a reversal of the sentence and a remand for resentencing only. (People v. Rojas, 42 A D 2d 945; People v. Williams, 42 A D 2d 931; People v. Lotz, 42 A D 2d 900.) Concur — McGivern, P. J., Markewich, Steuer and Capozzoli, JJ.